DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (Molecular Optimization Enables over 13% Efficiency in Organic Solar Cells).

Regarding claim 1 Zhao teaches a compound of Formula 1: 

    PNG
    media_image1.png
    59
    145
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    221
    707
    media_image2.png
    Greyscale

wherein Ar1 is: 

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
;
wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl);
each of D1, D2, and D3 is independently -S-;
each of J and G for each occurrence is hydrogen;
wherein Ar2 is:

    PNG
    media_image4.png
    131
    139
    media_image4.png
    Greyscale
;
wherein A and B for each occurrence is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;


Regarding claims 2 and 3 Zhao teaches the compound of claim 1 where each of X and Y is F and where each of D1, D2, and D3 is -S- in compound IT-4F of Fig. 1(a).

Regarding claim 4 Zhao teaches the compound of claim 3 in compound IT-4F of Fig. 1(a) wherein Ar1 is

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
 

Regarding claim 5 Zhao teaches the compound of claim 4 in compound IT-4F of Fig. 1(a) wherein J and G area each hydrogen.

Regarding claim 6 Zhao teaches the compound of claim 5 in compound IT-4F of Fig. 1(a) wherein A and B is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
.

1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 8-11 Zhao teaches the compound of claim 1 in compound IT-4F of Fig. 1(a) wherein A and B is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
, where A is 
    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
 and B is 
    PNG
    media_image7.png
    44
    75
    media_image7.png
    Greyscale
 and each of D1, D2, and D3 is -S-, J and G area each hydrogen, and each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 12-13 Zhao teaches the compound of claim 10 in compound IT-4F of Fig. 1(a) wherein Ar1 is: 

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale

and J is hydrogen, and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).


Regarding claim 14 Zhao teaches the compound of claim 1 in compound IT-4F of Fig. 1(a) wherein Ar2 is:

    PNG
    media_image8.png
    126
    150
    media_image8.png
    Greyscale
.

Regarding claims 15-16 Zhao teaches the compound of claim 14 in compound IT-4F of Fig. 1(a) wherein Ar1 is:

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
 where G is hydrogen, J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 17-18 Zhao teaches the compound of claim 1 in compound IT-4F of Fig. 1(a) wherein the compound is:

    PNG
    media_image9.png
    110
    296
    media_image9.png
    Greyscale

and J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).
. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (Fine-Tuned Photoactive and Interconnection Layers for Achieving over 13% Efficiency in a Fullerene-Free Tandem Organic Solar Cell).

Regarding claim 1 Cui teaches a compound of Formula 1: 

    PNG
    media_image1.png
    59
    145
    media_image1.png
    Greyscale
in Fig 1(a) (compound ITCC-M) below:

    PNG
    media_image10.png
    257
    348
    media_image10.png
    Greyscale

wherein Ar1 is: 

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
;
1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl);
each of D1, D2, and D3 is independently -S-;
each of J and G for each occurrence is hydrogen;
wherein Ar2 is:

    PNG
    media_image11.png
    127
    113
    media_image11.png
    Greyscale
;
wherein A and B for each occurrence is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;
X and Y for each occurrence is hydrogen or alkyl
Z for each occurrence is independently selected from the group consisting of -S-
where no more than 1 instance of X or Y is hydrogen (X is methyl, and Y is hydrogen).

Regarding claims 2 and 3 Cui teaches the compound of claim 1 where X is methyl and Y is hydrogen and where each of D1, D2, and D3 is -S- and Z is -S- in compound ITCC-M of Fig. 1(a).

Regarding claim 4 Cui teaches the compound of claim 3 in compound ITCC-M of Fig. 1(a) wherein Ar1 is

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
 .

Regarding claim 5 Cui teaches the compound of claim 4 in compound ITCC-M of Fig. 1(a) wherein J and G area each hydrogen.

Regarding claim 6 Cui teaches the compound of claim 5 in compound ITCC-M of Fig. 1(a) wherein A and B is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;
with the proviso that at least one of A or B is  
    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
.

Regarding claim 7 Cui teaches the compound of claim 6 in compound ITCC-M of Fig. 1(a) wherein each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 8-11 Cui teaches the compound of claim 1 in compound ITCC-M of Fig. 1(a) wherein A and B is independently one of: 

    PNG
    media_image5.png
    64
    118
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
, where A is 
    PNG
    media_image6.png
    38
    30
    media_image6.png
    Greyscale
 and B is 
    PNG
    media_image7.png
    44
    75
    media_image7.png
    Greyscale
 and each of D1, D2, and D3 is -S-, J and G area each hydrogen, and each of R1, R2, R3 and R4 is independently an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 12-13 Cui teaches the compound of claim 10 in compound ITCC-M of Fig. 1(a) wherein Ar1 is: 

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale

and J is hydrogen, and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).


Regarding claim 14 Cui teaches the compound of claim 1 in compound ITCC-M of Fig. 1(a) wherein Ar2 is:

    PNG
    media_image12.png
    109
    144
    media_image12.png
    Greyscale
 .

1 is:

    PNG
    media_image3.png
    107
    187
    media_image3.png
    Greyscale
 where G is hydrogen, J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 17-18 Cui teaches the compound of claim 1 in compound ITCC-M of Fig. 1(a) wherein the compound is:

    PNG
    media_image13.png
    101
    311
    media_image13.png
    Greyscale
 
and J is hydrogen and each of R1, R2, R3 and R4 is an alkyl group of a C2-C40 alkyl aryl group (4-(n-hexyl)phenyl).

Regarding claims 19-20 Cui teaches a photovoltaic device in Figs. 1(a)-1(b) comprising the compound of claims 1 and 18 (compound ITCC-M of Fig. 1(a)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barr et al (US 2018/0366668) teaches a compound of Formula 1 in Fig. 6 (DICNs) and Fig. 6.

Ye et al (High-Efficiency Nonfullerene Organic Solar Cells: Critical Factors that Affect Complex Multi-Length Scale Morphology and Device Performance) also teaches a compound of Formula 1 in Fig. 1(a).
Sun et al (Dithieno[3,2-b:2′,3′-d]pyrrol Fused Nonfullerene Acceptors Enabling Over 13% Efficiency for Organic Solar Cells) also teaches a compound of Formula 1 in Fig. 1(a).
Zhang et al (Over 14% Efficiency in Organic Solar Cells Enabled by Chlorinated Nonfullerene Small-Molecule Acceptors) also teaches a compound of Formula 1 in Fig. 1(a).
Lin et al (A Facile Planar Fused-Ring Electron Acceptor for As-Cast Polymer Solar Cells with 8.71% Efficiency) also teaches a compound of Formula 1 in Fig. 1(a).
Feng et al (Fused-Ring Acceptors with Asymmetric Side Chains for High-Performance Thick-Film Organic Solar Cells) also teaches a compound of Formula 1 in Scheme 1.
Gao et al (Side Group Engineering of Small Molecular Acceptors for High-Performance Fullerene-Free Polymer Solar Cells: Thiophene Being Superior to Selenophene) also teaches a compound of Formula 1 in Scheme 1.
Yu et al (Conformation Locking on Fused-Ring Electron Acceptor for High-Performance Nonfullerene Organic Solar Cells) also teaches a compound of Formula 1 in Scheme 1 and Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726